 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDAvco LycomingDivision(Stratford Plant),Avco Cor-poration I and InternationalUnion,United Automo-bile,Aerospace& AgriculturalImplementWorkersof America(UAW), Petitioner. Case 2-RC-16427October 24, 1974DECISION AND ORDERBY MEMBERS FANNING, KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer HowardShapiro. Following the hearing, and pursuant to Sec-tion 102.67 of the National Labor Relations BoardRules and Regulations, and by direction of the Re-gional Director for Region 2, this case was transfer-red to the National Labor Relations Board for deci-sion. Both the Employer and the Petitioner have filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to rep-resent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act, for the following reasons.The Employer, a Delaware corporation with an of-fice and plant located in Stratford, Connecticut, isengaged in the development and manufacture of gasturbine aircraft engines and their components, con-stant speed drivers, and missile components. Thereare approximately 3,700 employees at the Stratfordplant, of whom more than 1,000 perform nonsupervi-sory work of a clerical or technical nature. About 180office clerical and technical employees are in a unitrepresented by Local 376, UAW.In the instant proceeding, Petitioner seeks a unit ofall technical employees and office clerical employeesof the industrial engineering department, IB, 2B, 3B,and 4B, as an appropriate unit. In the alternative, it1The name of the Employer appears as amended at the hearing.seeks to allow those employees to vote to be added tothe existing office clerical and technical unit repre-sented by Local 376.The Employer contends,inter alia,that the peti-tioned-for unit is not appropriate by itself, norshould it by itself be added to the existing unit, as itis a residual group which should be included with allunrepresented technical and office clerical employeesin a residual unit.The unit sought by the Petitioner consists of 22employees in the industrial engineering department,3 of whom are clericals and 19 of whom the partieshave stipulated are technicals. Two clerk-typists andone steno "A" make up the clericals. Included in thetechnicals are a proposal coordinator, who is on spe-cial assignment, a project improvement methods en-gineer, three shop methods engineers, five employeesclassified as methods and standards engineer "A,"one methods and standards. engineer "B," one seniorfacilities analyst, two industrial engineering analysts,three estimators, and two process change estimators.Two employees in industrial engineering doing plantlayout work are presently in the unit represented byLocal 376, UAW.The proposal coordinator, also called the Taiwancoordinator, is an employee on special assignmentwhose function is to coordinate information concern-ing production at Avco with the needs of the TaiwanGovernment through its contractual relations withAvco. In doing this work, he will have contact withall levels of manufacturing and operations personneland functions, including other engineering sections.The work itself consists of reviewing equipment spec-ifications,operation sheets,methods inspectionsheets, etc., necessary for providing information re-quired by Taiwan to set up production of a plant.The function requires knowledge acquired in attain-ing an engineering degree or the equivalent, and thespecific employee in question has a degree in aero-nautical engineering.The project improvement methods engineer con-ducts investigations of a broad scope concerning anyprograms which the Company has embarked upon,to assure that such progress is in line with theCompany's original objectives concerning cost, feasi-bility, etc. Although he reports to the chief of indus-trial engineering, he works throughout the plant quiteindependently and has the authority to withhold theissuance of labor standards where he feels the cost isnot justified. He spends about 25 percent of his timein industrial engineering. The specific employee inthis job possesses a degree in industrial administra-tion, necessary for his work, and is the same laborgrade as the supervisors in industrial engineering.Methods and standards is made up of three shop214 NLRB No. 65 AVCO LYCOMINGDIVISION283methods engineers and six methods and standardsengineers "A" and "B," all under one supervisor. Themethods and standards engineers perform whatmight be called timestudy work, observing and re-cording the performance of operators and machinesand comparing them with what is considered normal.In doing this, these engineers attempt to determinewhich methods of performing specific operations arethemost economical and beneficial, and proposemethod changes where present methods appear in-adequate. The shop methods engineers also studydifferent operations on the floor of the plant and, inaddition, are responsible for reviewing the studies ofthemethods and standards engineers, determiningwhat methods need to be studied, setting up audits oflabor standards, and studying the variances betweenexisting and proposed labor standards. In performingthese functions,the nine engineers in this sectionwork closely with many other departments and sec-tions in the plant, including,inter alia,productionservices and maintainability, data processing, plantengineering, process engineering, and quality engi-neering.Under operations analysis are the senior facilitiesanalyst and the industrial engineering analysts. Theirjob entails maintaining records of all the plant facili-ties and machinery, and analyzing the coordinationbetween manpower and machinery to insure optimalproductivity. The analysts also compute manpowerrequirements, determine equipment availability, andevaluate machine adaptability.Estimating consists of estimators and processchange estimators. Basically, their job is to studytime and cost factors relating to various machineryprocesses and product lines to find the most feasiblemeans of production. They establish labor standardsfor parts and manufacturing processes, and for engi-neering changes. In doing this, they work with opera-tion sheets, blueprints, bills and materials, and speci-fications determining production quantities and pro-duction rates. The results of their studies are relayedto other departments suchas finance,etc., to de-termine cost and feasibility of production.The three remaining employees in the sought unitare clericals, two clerk-typists and one steno "A".The parties stipulated that the clerk-typists are notconfidential employees, but the Employer contendsthat the steno "A" is a confidential employee. In de-partments where Local 376 represents employees, thesteno "A" classification has been specifically exclud-ed.Two plant layout employees are also in industrialengineering; they are already represented by Local376 in the existing unit. They are primarily layoutdraftsmen who are concerned with the actual layoutof the plant in terms of the arrangement of equip-ment. In carrying out this work, they have close con-tactwith such sections as plant engineering andmaintenance.Industrial engineering is not classified as a sepa-rate department by the Employer, but is one of foursubsections of manufacturing engineering, which inturn is one of three sections of the manufacturingdepartment.The Employer contends that the industrial engi-neering subsection does not constitute a distinct andhomogeneous group of employees, but rather thatthe employees in this subsection have skills similar tothose of hundreds of other unrepresented technicalsin its operation and that there is considerable func-tional interface between the industrial engineeringemployees and a large number of these unrepresent-ed technicals, who are excluded from the petitioned-for unit. Further, as is true of the employees in indus-trial engineering, these excluded employees work sideby side with represented employees in many depart-ments.There is no departmental union representation oftechnicals at the Employer's plant. Rather, the ap-proximately 180 technicals and clericals representedby Local 376 come from several different depart-ments and sections. One example of this is processengineering, another subsection of manufacturingengineering, where some of the process engineers arerepresented while others are not, and are not nowsought.The Employer ina large amount of evi-dence of similarity ;of' skills and functional interfacebetween the petitioned-for employees and unrepre-sented and unsought employees, including employeesin other subsections of manufacturing engineeringwithwhom the industrial engineering employeeshave close daily contact in their work. For example,the unrepresented liaison process engineer in processengineeringworks with represented employees inthat same subsection. He utilizes the same skills asindustrial engineering employees in determining themost efficient and effective machine processes orequipment to use to process a particular part.The estimator in the toolroomutilizes skills similarto those of the estimator in industrial engineering inestimating costs of tools and evaluating proposals ofvendors.The unrepresented process engineers in researchand development utilize the same skills as, and havedirect contact with, the petitioned-for employees intheir work of determining the most feasible methodfor processing a particular part, etc., and in acquiring 284DECISIONSOF NATIONALLABOR RELATIONS BOARDthe data necessary for the transferral of the productline from the prototype aspect to the production as-pect.Liaison engineers act as coordinators between pro-duction and research and development efforts.Further evidence of functional interface betweenindustrial engineering and other unrepresented em-ployees possessing similar skills or background showsthat the estimators have contact with the unrepre-sented employees in performancemeasurement,quality engineering, and design and project engineer-ing. The analysts have contact with plant engineeringand accounting and finance. Methods and standardsengineers have regular contact with plant engineeringand the unrepresented process engineers.Although Local 376 represents employees in manydifferent departments, the Employer submitted evi-dence that some of the employees now sought by theUnion have been specifically excluded from the unitin the past, including the classification of steno "A."Further, although employees doing the work andfalling under the same job classifications as the em-ployees the Union now seeks to represent have beenpresent in the Employer's plant since the original cer-tification of the Union in 1952, the Union never inthe past sought to represent them. The evidence alsoshows that the petitioned-for employees enjoy thesame fringe benefits and are on the same pay scale asmany of the other represented employees, and thatthese are not the same as the benefits and pay of theemployees in the unit. The technical employees inindustrial engineering enjoy a higher rate of pay thanall but a few of the represented employees.The evidence presented shows that there has beensubstantial personnel interchange between the unrep-resented employees with like background and experi-ence, although the Employer's policy is that all em-ployees are eligible for transfer when a job opens.Promotions usually go to someone within the samedepartment, although this is not necessarily so. Lay-offs are also usually carried out within a department,and not just a section or subsection.The record as a whole in this case does not con-vince us that the petitioned-for employees in the in-dustrial engineering subsection constitute a distinctor homogeneous group of employees. Thus, othertechnicals both within the manufacturing engineer-ing section and without, who are presently unrepre-sented and are excluded from the requested unit,possess background, experience, and skills similar tothose of the employees in the unit sought by the Peti-tioner. Also, the record shows that these unrepresent-ed employees have considerable functional inter-change with the employees in industrial engineering,as do represented employees.Accordingly, we find that the employees in the in-dustrial engineering department do not constitute anappropriateunit inthemselves.Nor do we believethat the petitioned-for employees, to the exclusion ofother unrepresented technicals and clericals, consti-tute an appropriate voting group. We'shall thereforedismiss the petition.2ORDERIt is hereby ordered that the petition in Case 2-RC-16427 be, and it herebyis,dismissed.2 in view of our decision herein,we do not find it necessary to rule on theadditional grounds advanced by the Employer for dismissing the petition.